13-3837
         Lin v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A089 101 717
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 11th day of December, two thousand fourteen.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                JOSÉ A. CABRANES,
 9                BARRINGTON D. PARKER,
10                     Circuit Judges.
11       _____________________________________
12
13       XINTAO LIN,
14                Petitioner,
15
16                       v.                                     13-3837
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Robert Tsigler, Law Offices of Yu &
24                                     Associates, New York, NY.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Claire L. Workman, Senior
28                                     Litigation Counsel; Jane T.
29                                     Schaffner, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Xintao Lin, a native and citizen of China, seeks review

 6   of a September 19, 2013, decision of the BIA affirming an

 7   Immigration Judge’s (“IJ”) December 16, 2010, denial of

 8   asylum, withholding of removal, and relief under the

 9   Convention Against Torture (“CAT”).     In re Xintao Lin, No.

10   A089 101 717 (B.I.A. Sept. 19, 2013), aff’g No. A089 101 717

11   (Immig. Ct. N.Y. City Dec. 16, 2010).    We assume the

12   parties’ familiarity with the underlying facts and

13   procedural history of this case.

14       Under the circumstances of this case, we have reviewed

15   the IJ’s decision as supplemented by the BIA.     See Yan Chen

16   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

17   applicable standards of review are well established.        See

18   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
19   510, 513 (2d Cir. 2009).

20       An applicant may establish eligibility for asylum and

21   withholding of removal based on past persecution on account

22   of a protected ground.     See 8 C.F.R. §§ 1208.13(b)(1),

23   1208.16(b)(1).   As the BIA concluded, even if credible, Lin

                                     2
 1   did not establish past persecution.    Lin testified that, on

 2   one occasion, he was “hit . . . a few times” by a police

 3   baton, causing dizziness.   The agency properly determined

 4   that this single incident did not rise to the level of

 5   persecution.   See Mei Fun Wong v. Holder, 633 F.3d 64, 72

 6   (2d Cir. 2011) (“We have emphasized that persecution is an

 7   extreme concept that does not include every sort of

 8   treatment our society regards as offensive.” (internal

 9   quotation marks and citations omitted)); Jian Qiu Liu v.

10   Holder, 632 F.3d 820, 822 (2d Cir. 2011) (finding no error

11   in BIA’s conclusion that the alien did not establish past

12   persecution on account of a single beating, and two days of

13   detention, when the resulting injuries “required no formal

14   medical attention and had no lasting physical effect”).

15       In the absence of past persecution, there is no

16   presumption of future persecution.    8 C.F.R.

17   § 1208.13(b)(1).   To qualify for asylum, Lin must,

18   therefore, establish a well-founded fear of future

19   persecution.   8 C.F.R. § 1208.13(b)(2).   To demonstrate such

20   a well-founded fear, Lin must show either that he would be

21   singled out for persecution or that China has a pattern or

22   practice of persecuting those similarly situated to him.


                                   3
 1   8 C.F.R. § 1208.13(b)(2)(iii).     Irrespective of the theory,

 2   the agency was not compelled to find that Lin demonstrated a

 3   well-founded fear of persecution.

 4       In determining that Lin did not meet his burden, the

 5   agency did not err in declining to credit letters from Lin’s

 6   father and a fellow church member because they were unsworn,

 7   neither writer was available for cross-examination, and

 8   Lin’s father was an interested witness.     Xiao Ji Chen v.

 9   U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006); In

10   re H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010)

11   (giving diminished weight to letters from relatives because

12   they were from interested witnesses not subject to cross-

13   examination), rev’d on other grounds by Hui Lin Huang v.

14   Holder, 677 F.3d 130 (2d Cir. 2012).     Lin does not challenge

15   the agency’s decision to that extent.     Moreover, as the

16   agency noted, police did not specifically target Lin during

17   a raid on a church in 2008 and only sought him out after he

18   disobeyed their order not to move by fleeing the scene.       See

19   8 C.F.R. § 1208.13(b)(2).

20       The agency also reasonably relied on the 2009

21   Department of State International Religious Freedom Report

22   and Human Rights Report.    See Xiao Ji Chen, 471 F.3d at 341


                                    4
 1   (“a report from the State Department is usually the best

 2   available source of information on country conditions”

 3   (internal quotation marks and citation omitted)).     Those

 4   reports revealed that members of underground churches were

 5   punished in some parts of China, but practiced without

 6   interference by authorities in other areas.     The Religious

 7   Freedom Report also showed that those most likely to be

 8   targeted by the Chinese government were “prominent religious

 9   leaders,” and not church members such as Lin.     While the

10   Religious Freedom Report describes several incidents

11   involving Chinese officials harassing underground churches,

12   these incidents did not occur in Lin’s home province of

13   Fujian.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 142,

14   149, 169-72 (2d Cir. 2008).

15       This record does not compel a finding that Lin’s fear

16   of being singled out for persecution is objectively

17   reasonable, or that there is a pattern or practice of

18   persecution against similarly situated practitioners.     See

19   id. at 171 (providing that the agency is not compelled to

20   resolve conflicts in record evidence in the applicant’s

21   favor so long as substantial evidence raises doubts that

22   authorities will single out the applicant for persecution

23   and the agency does not overlook contrary evidence); Santoso
                                   5
 1   v. Holder, 580 F.3d 110, 112 & n.1 (2d Cir. 2009) (finding

 2   reasonable the agency’s determination that petitioner failed

 3   to demonstrate a pattern or practice of persecution where

 4   religious violence was localized as opposed to countrywide).

 5   Because Lin has not met the standard for asylum, he cannot

 6   meet the standards for withholding of removal or CAT relief.

 7   See, e.g., Lecaj v. Holder, 616 F.3d 111, 119-20 (2d Cir.

 8   2010).    As Lin’s failure to meet his burden for relief is

 9   dispositive of his claims, we do not analyze the agency’s

10   adverse credibility determination.    INS v. Bagamasbad, 429

11 U.S. 24, 25 (1976).

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.    Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22
23




                                    6